Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page11ofof26
                                                                     26




                          FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         JAMES STEINLE, individually and as       No. 17-16283
         heir to Kathryn Steinle, deceased;
         ELIZABETH SULLIVAN, individually            D.C. No.
         and as heir to Kathryn Steinle,          3:16-cv-02859-
         deceased,                                     JCS
                         Plaintiffs-Appellants,

                           v.                       OPINION

         CITY AND COUNTY OF SAN
         FRANCISCO, a government entity;
         JUAN FRANCISCO LOPEZ-SANCHEZ;
         ROSS MIRKARIMI; UNITED STATES OF
         AMERICA,
                      Defendants-Appellees.



               Appeal from the United States District Court
                  for the Northern District of California
               Joseph C. Spero, Magistrate Judge, Presiding

                Argued and Submitted November 15, 2018
                        San Francisco, California

                           Filed March 25, 2019
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page22ofof26
                                                                     26




        2        STEINLE V. CITY & COUNTY OF SAN FRANCISCO

            Before: Susan P. Graber, Stephanie Dawn Thacker, *
                    and Mark J. Bennett, Circuit Judges.

                          Opinion by Judge Bennett;
                         Concurrence by Judge Graber


                                  SUMMARY **


                          California Law / Immunity

            The panel affirmed the district court’s dismissal of the
        general negligence claim brought by the parents of Kathryn
        Steinle against the City and County of San Francisco after
        Kathryn was shot and killed by an undocumented alien with
        a criminal record, who was released from custody by the San
        Francisco’s Sheriff’s Department.

            On March 13, 2015, the San Francisco Sheriff issued a
        Memo establishing protocols and parameters for
        communications between Sheriff’s Department employees
        and Immigration and Customs Enforcement (“ICE”)
        representatives. On March 27, 2015, ICE sent a detainer
        request asking the Sheriff’s Department to notify ICE before
        releasing undocumented alien, Juan Francisco Lopez-
        Sanchez, and to hold him until ICE could take custody of
        him. The Sheriff’s Department released Lopez-Sanchez on

            *
              The Honorable Stephanie Dawn Thacker, Circuit Judge for the
        United States Court of Appeals for the Fourth Circuit, sitting by
        designation.
            **
               This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page33ofof26
                                                                     26




              STEINLE V. CITY & COUNTY OF SAN FRANCISCO                3

        April 15, 2015, without notification to ICE. On July 1, 2015,
        Lopez-Sanchez shot and killed Steinle near Pier 41 of the
        San Francisco Embarcadero.

            The Panel held that the Sheriff’s issuance of the Memo
        was a discretionary act that was entitled to immunity under
        California Government Code section 820.2. The panel
        further held that the district court did not err in determining
        immunity on a motion to dismiss.

            The panel rejected plaintiffs’ argument that the district
        court improperly took judicial notice of the Memo’s
        contents. The panel held that the district court properly
        considered the Memo under the incorporation by reference
        doctrine, where the Memo formed the very basis of
        plaintiffs’ claims and plaintiffs referred extensively to the
        Memo throughout district court proceedings.

            The panel rejected plaintiffs’ arguments that the Sheriff
        lacked discretionary authority to issue the Memo, and
        therefore, was not entitled to immunity. Specifically, the
        panel held that although 8 U.S.C. §§ 1373(a) and 1644
        prohibit restrictions on providing certain types of
        information to ICE, they plainly and unambiguously do not
        prohibit the restriction at issue in this case regarding release-
        date information. The panel further held that, assuming the
        Sheriff’s actions adversely affected ICE’s ability to do its
        job, this did not, without more, strip him of the discretionary
        authority under California law to institute the policy that he
        did. The panel also rejected plaintiffs’ argument that the
        Memo was a legislative act that deprived the Sheriff of
        immunity. The panel held that the Sheriff’s failure to
        provide ICE with the inmate release date information did not
        violate the California Public Records Act. The panel also
        held that the district court correctly held that California
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page44ofof26
                                                                     26




        4     STEINLE V. CITY & COUNTY OF SAN FRANCISCO

        Health and Safety Code section 11369 was inapplicable
        because the Sheriff’s Department was not the “arresting
        agency,” and plaintiffs’ allegations failed to demonstrate any
        violation of section 11369. Finally, the panel rejected
        plaintiffs’ claim that other local laws prohibited the Sheriff
        from limiting cooperation with ICE.

            Judge Graber concurred in the opinion which relied on
        the general discretionary-immunity statute, California
        Government Code section 820.2, but wrote separately to add
        that the California legislature has provided an even clearer,
        specific grant of immunity to defendants in the present
        circumstances in California Government Code sections
        845.8(a) and 846.


                                COUNSEL

        Alison E. Cordova (argued) and Frank M. Pitre, Cotchett
        Pitre & McCarthy LLP, Burlingame, California, for
        Plaintiffs-Appellants.

        Margaret W. Baumgartner (argued), Deputy City Attorney;
        Cheryl Adams, Chief Trial Deputy; Dennis J. Herrera, City
        Attorney; Office of the City Attorney, San Francisco,
        California; for Defendants-Appellees.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page55ofof26
                                                                     26




                STEINLE V. CITY & COUNTY OF SAN FRANCISCO                     5

                                     OPINION

        BENNETT, Circuit Judge:

            The facts of this case are undeniably tragic. Kathryn
        Steinle (“Steinle”), a 32-year-old woman, was shot and
        killed by Juan Francisco Lopez-Sanchez, an undocumented
        alien with a criminal record, after he was released from
        custody by the San Francisco Sheriff’s Department. In this
        appeal, Steinle’s parents, James Steinle and Elizabeth
        Sullivan (“Plaintiffs”), challenge the district court’s
        dismissal of their general negligence claim against the City
        and County of San Francisco and Sheriff Ross Mirkarimi
        (collectively, “City Defendants”).       While we deeply
        sympathize with Steinle’s family, the question of
        discretionary immunity raised in this case is controlled by
        California law. After careful deliberation, we conclude that
        California law bars Plaintiffs’ negligence claim.
        Accordingly, we affirm the decision of the district court.

                FACTS AND PROCEDURAL HISTORY 1

            In February 2015, then San Francisco Sheriff Mirkarimi,
        through a meeting with the U.S. Department of Homeland
        Security Deputy Director, informed the United States that
        the Sheriff’s Department would not honor Immigration and
        Customs Enforcement (“ICE”) detainer requests or notify
        ICE of the pending release of any undocumented alien unless
        a judicial order or warrant was issued for the alien’s removal.
        Shortly thereafter, Sheriff Mirkarimi issued a memorandum,



            1
             The following facts are taken from Plaintiffs’ complaint and are
        assumed true for purposes of our review. See Parks Sch. of Bus., Inc. v.
        Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page66ofof26
                                                                     26




        6       STEINLE V. CITY & COUNTY OF SAN FRANCISCO

        dated March 13, 2015 (the “Memo”) to all Sheriff’s
        Department employees.

            The Memo established protocols and parameters for
        communications between Sheriff’s Department employees
        and ICE representatives. It stated that employees “shall not
        provide” “non-public” information to ICE, including
        “release dates or times,” but that employees were authorized
        to provide certain “public” information to ICE. Disclosure
        of any information beyond the public information explicitly
        authorized by the Memo would require consultation with the
        Sheriff’s Department’s legal counsel, confirmation by
        counsel that disclosure was required by court order or law,
        and authorization by Sheriff Mirkarimi. 2 The Memo
        changed the “longstanding policy and procedure” of the
        Sheriff’s Department “to freely provide information to ICE
        regarding undocumented immigrant felons in custody.”

            The Memo referenced Chapter 12H of the San Francisco
        Administrative Code, which is commonly referred to as the
        “Sanctuary City Law,” and other relevant laws and
        regulations, including the California Public Records Act and
        the San Francisco Sunshine Ordinance of 1999. While the
        Sanctuary City Law limits information that San Francisco
        and its officers and employees share with federal
        immigration officials, it includes an exception for
        cooperation as required by state or federal law. It also
        allows, but does not require, communication and

            2
               Plaintiffs characterize the Memo as a “no contact” policy. This
        label is not precisely accurate because, as noted, the Memo authorized
        Sheriff’s Department employees to provide certain public information to
        ICE. The Memo also allowed other information to be provided to ICE
        if its request was supported or required by a warrant, court order or
        decision, or federal or state statute or regulation, and was confirmed by
        the Sheriff’s counsel and approved by the Sheriff.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page77ofof26
                                                                     26




              STEINLE V. CITY & COUNTY OF SAN FRANCISCO            7

        cooperation with federal authorities regarding individuals
        previously convicted of felonies. The Memo, however,
        contained no exception regarding individuals previously
        convicted of felonies.

            From 1993 to 2011, Lopez-Sanchez was convicted of “at
        least seven felonies” related either to controlled substances
        or to illegal reentry after deportation. He also was removed
        to Mexico at least five times during that time period. After
        completing a 46-month sentence in federal prison, Lopez-
        Sanchez was released to the custody of the Sheriff’s
        Department on March 26, 2015, to face felony charges for
        selling marijuana. The charges against him were dropped on
        March 27, 2015, and on that same day, ICE sent a detainer
        request asking the Sheriff’s Department to notify ICE
        48 hours before releasing Lopez-Sanchez and to hold him
        until ICE could take custody of him. The Sheriff’s
        Department did not respond to the detainer request or
        otherwise communicate with ICE, and Lopez-Sanchez was
        released on April 15, 2015, without notification to ICE.
        After his release, Lopez-Sanchez acquired a government-
        issued handgun belonging to a U.S. Bureau of Land
        Management ranger. The handgun had been stolen from a
        vehicle on June 27, 2015.

            On July 1, 2015, four days after the handgun had been
        stolen and approximately two and one-half months after
        Lopez-Sanchez had been released by the Sheriff’s
        Department, he shot and killed Steinle near Pier 14 of the
        San Francisco Embarcadero. Steinle was shot “in the chest,
        piercing her aorta.” There is no allegation that Lopez-
        Sanchez knew Steinle. After the shooting, ICE stated: “If
        the local authorities had merely notified [U.S. Immigration
        and Customs Enforcement] that they were about to release
        this individual into the community, ICE could have taken
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page88ofof26
                                                                     26




        8        STEINLE V. CITY & COUNTY OF SAN FRANCISCO

        custody of him and had him removed from the country—
        thus preventing this terrible tragedy.”

            Plaintiffs filed a complaint against the United States,
        City Defendants, and Lopez-Sanchez, 3 alleging claims for
        negligence per se, general negligence, and deprivation of
        civil rights under 42 U.S.C. § 1983. City Defendants and the
        United States moved to dismiss all claims against them
        under Federal Rule of Civil Procedure 12(b)(6). The district
        court granted City Defendants’ motion and granted in part
        and denied in part the United States’s motion.4 The claims
        against City Defendants were dismissed without leave to
        amend, based on futility.

            Final judgment on the dismissed claims was entered
        pursuant to Rule 54(b) of the Federal Rules of Civil
        Procedure, and Plaintiffs timely appealed. On appeal,
        Plaintiffs challenge only the dismissal of their general
        negligence claim against City Defendants. The district court
        dismissed that claim pursuant to California Government
        Code sections 820.2 and 815.2(b) because it concluded that
        the alleged negligent act—the issuance of the Memo—was
        an immune discretionary act.

            Plaintiffs argue that dismissal of their general negligence
        claim was improper because 1) the district court erred in

            3
                Plaintiffs voluntarily dismissed all claims against Lopez-Sanchez.

            4
              The district court dismissed, with prejudice, the claims against the
        United States premised on its failure to detain or remove Lopez-Sanchez
        before the shooting, but it declined to dismiss the claims against the
        United States premised on the ranger’s alleged failure to properly secure
        the handgun that Lopez-Sanchez used to shoot Steinle. Plaintiffs do not
        appeal the district court’s decision regarding their claims against the
        United States.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page99ofof26
                                                                     26




              STEINLE V. CITY & COUNTY OF SAN FRANCISCO                9

        finding immunity on a motion to dismiss, 2) the district court
        erred by taking judicial notice of the contents of the Memo,
        and 3) the Sheriff’s act of withholding Lopez-Sanchez’s
        release date from ICE was ministerial and thus not entitled
        to discretionary immunity even if entitlement to immunity
        could be determined on a motion to dismiss. Plaintiffs also
        make various arguments in support of their contention that
        Sheriff Mirkarimi lacked discretionary authority to issue the
        Memo and, therefore, is not entitled to immunity.

                        STANDARD OF REVIEW

           “We review de novo a dismissal under Rule 12(b)(6),
        and we can affirm on any ground supported by the record.”
        Thompson v. Paul, 547 F.3d 1055, 1058–59 (9th Cir. 2008).
        Further, on a motion to dismiss, “[w]e take all allegations of
        material fact as true and construe them in the light most
        favorable to the nonmoving party.” Parks Sch. of Bus.,
        51 F.3d at 1484.

                                DISCUSSION

        I. Discretionary Immunity

            We agree with the district court that the issuance of the
        Memo was a discretionary act that is entitled to immunity
        under section 820.2 of the California Government Code.
        Section 820.2 provides, in pertinent part: “[A] public
        employee is not liable for an injury resulting from his act . . .
        where the act . . . was the result of the exercise of the
        discretion vested in him, whether or not such discretion be
        abused.”

           In applying section 820.2, the California Supreme Court
        has stated that “the existence of some . . . alternatives . . .
        does not perforce lead to a holding that the governmental
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page10
                                                               10ofof26
                                                                      26




         10    STEINLE V. CITY & COUNTY OF SAN FRANCISCO

         unit thereby attains the status of non-liability under
         section 820.2.” Johnson v. State, 447 P.2d 352, 358 (Cal.
         1968). Thus, instead of interpreting “discretionary” literally,
         the focus should be on the policy considerations underlying
         the governmental entity’s claim of immunity. Id. at 356–58.

                [A] “workable definition” of immune
                discretionary acts draws the line between
                “planning” and “operational” functions of
                government. Immunity is reserved for those
                “basic policy decisions which have been
                expressly committed to coordinate branches
                of government,” and as to which judicial
                interference would thus be “unseemly.” Such
                “areas of quasi-legislative policy-making are
                sufficiently sensitive” to call for judicial
                abstention from interference that “might even
                in the first instance affect the coordinate
                body’s decision-making process[.]”

         Caldwell v. Montoya, 897 P.2d 1320, 1325–26 (Cal. 1995)
         (citations, brackets, and alterations omitted) (quoting
         Johnson, 447 P.2d at 360–61). Further, a finding of
         immunity “requires a showing that ‘the specific conduct
         giving rise to the suit’ involved an actual exercise of
         discretion, i.e., a ‘conscious balancing of risks and
         advantages.’” Id. at 1327 (brackets omitted) (quoting
         Johnson, 447 P.2d at 361 n.8).

             Applying the principles established by the California
         Supreme Court, the Memo, on its face, reflects a basic policy
         decision that “has been committed to [a] coordinate branch[]
         of government.” Johnson, 447 P.2d at 360. The Memo was
         issued by Sheriff Mirkarimi, who had the “sole and exclusive
         authority to keep the county jail and the prisoners in it.” Cal.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page11
                                                               11ofof26
                                                                      26




                 STEINLE V. CITY & COUNTY OF SAN FRANCISCO                   11

         Gov’t Code § 26605. And, as discussed below, no federal,
         state, or municipal statute or ordinance prohibited him from
         issuing the Memo. Thus, Sheriff Mirkarimi was vested with
         the authority to establish a departmental-wide policy setting
         forth the parameters and protocols regarding his employees’
         communications with ICE.

             The Memo shows that Sheriff Mirkarimi considered
         applicable laws and regulations, determined what
         information should and should not be provided to ICE, and
         established a process for providing information to ICE when
         required by law. The allegations in the complaint also
         demonstrate that Sheriff Mirkarimi actually exercised
         discretion because, by issuing the Memo, according to
         Plaintiffs, he consciously changed the “longstanding policy
         and procedure . . . to freely provide information to ICE.”

             The decision concerning what information Sheriff’s
         Department employees would provide to federal
         immigration officials (beyond the information required by
         law to be provided) is an important policy decision that is
         “sufficiently sensitive to justify a blanket rule that courts will
         not entertain a tort action.” Johnson, 447 P.2d at 361.
         Indeed, the debate over policies that severely limit
         cooperation with immigration officials, like those embodied
         in the Memo, underscores the nature of Sheriff Mirkarimi’s
         decision, 5 and further supports a conclusion that judicial
         intervention “would place the court in the unseemly position

             5
                Compare, e.g., Jeff Sessions, Opinion, Sanctuary City Policies
         Harm Public Safety and the Rule of Law, S.F. Chronicle (April 7, 2017),
         https://www.sfchronicle.com/opinion/article/Sanctuary-city-policies-ha
         rm-public-safety-11056840.php., with Gene Demby, Why Sanctuary
         Cities Are Safer, NPR (Jan. 29, 2017, 7:02 AM), https://www.npr.org/s
         ections/codeswitch/2017/01/29/512002076/why-sanctuary-cities-are-
         safer.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page12
                                                               12ofof26
                                                                      26




         12    STEINLE V. CITY & COUNTY OF SAN FRANCISCO

         of determining the propriety of decisions expressly entrusted
         to a coordinate branch of government.” Id. at 360. The
         tragic and unnecessary death of Steinle may well underscore
         the policy argument against Sheriff Mirkarimi’s decision to
         bar his employees from providing the release date of a many-
         times convicted felon to ICE. But that policy argument can
         be acted upon only by California’s state and municipal
         political branches of government, or perhaps by Congress—
         but not by federal judges applying California law as
         determined by the California Supreme Court.

             The cases on which Plaintiffs rely are inapposite
         because, unlike here, they involved lower level
         “operational” acts that were performed after a basic policy
         decision had already been made. See Johnson, 447 P.2d at
         361–62 (holding that, while a decision to parole is a basic
         policy decision, a parole officer’s subsequent decision as to
         what warnings to give to foster parents was “a determination
         at the lowest, ministerial rung of official action” and not
         entitled to immunity); Barner v. Leeds, 13 P.3d 704, 709,
         712 (Cal. 2000) (noting that “there is no basis for
         immunizing lower level decisions that merely implement a
         basic policy already formulated,” and holding that acts of a
         deputy public defender in representing a client are not
         entitled to discretionary immunity because a deputy public
         defender’s “services consist of operational duties that merely
         implement the initial decision to provide representation and
         are incident to the normal functions of the office of the public
         defender”); McCorkle v. City of Los Angeles, 449 P.2d 453,
         460 (Cal. 1969) (holding that, even if a police officer made
         a discretionary decision to undertake an investigation, the
         officer’s subsequent negligent acts in performing the
         investigation were not protected by discretionary immunity).
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page13
                                                               13ofof26
                                                                      26




                 STEINLE V. CITY & COUNTY OF SAN FRANCISCO                      13

             The Memo is plainly an example of decision-making at
         the “planning” level, as that term is used by the California
         Supreme Court. Thus, the issuance of the Memo was a
         discretionary act insulated from liability under section 820.2
         of the California Government Code. 6

             We also conclude that the district court did not err in
         determining immunity on a motion to dismiss—the issue
         before the court was a legal one, not dependent on disputed
         facts, and courts routinely answer questions of immunity on
         a motion to dismiss. See, e.g., Gonzalez v. United States,
         814 F.3d 1022, 1025 (9th Cir. 2016) (holding, on an appeal
         from a motion to dismiss, that discretionary immunity barred
         plaintiffs’ claims); Caldwell, 897 P.2d at 1323 (holding, on
         an appeal from a sustained demurrer by the trial court, that
         discretionary immunity applied).

             We now turn to Plaintiffs’ remaining arguments.

         II. Incorporation by Reference Doctrine

             Plaintiffs argue that the district court improperly took
         judicial notice of the Memo’s contents. We disagree. The
         district court expressly stated that it considered the Memo

             6
                Plaintiffs also claim that, even if the act of issuing the Memo was
         insulated from liability, the separate act of withholding the requested
         information from ICE was ministerial and thus not protected by
         discretionary immunity. We decline to view the act of issuing the Memo
         and the act of withholding the very information that the Memo instructed
         to be withheld as separate acts. To do so would allow a protected
         discretionary act to be converted into a non-discretionary ministerial act.
         Cf. Cty. of Sacramento v. Superior Court, 503 P.2d 1382, 1386–87 (Cal.
         1972) (“Ministerial implementation of correctional programs, however,
         can hardly, in any consideration of the imposition of tort liability, be
         isolated from discretionary judgments made in adopting such
         programs.”).
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page14
                                                               14ofof26
                                                                      26




         14       STEINLE V. CITY & COUNTY OF SAN FRANCISCO

         under the incorporation by reference doctrine. This doctrine
         permits a court to consider a document “if the plaintiff refers
         extensively to the document or the document forms the basis
         of the plaintiff’s claim.” United States v. Ritchie, 342 F.3d
         903, 908 (9th Cir. 2003).

             Here, the Memo forms the very basis of Plaintiffs’
         claims, and Plaintiffs referred extensively to it throughout
         the district court proceedings. On appeal, Plaintiffs state that
         they “dispute the accuracy of the contents of the
         memorandum,” but their substantial reliance on the Memo
         and their failure to question its accuracy below directly
         belies their position. Indeed, Plaintiffs’ own legal counsel,
         by declaration, submitted a copy of the Memo in support of
         their motion for judgment below. Additionally, they did not
         oppose City Defendants’ request for judicial notice of the
         Memo below 7 and, in their opposition to City Defendants’
         motion to dismiss, they actually cited and relied upon the
         Memo that was attached to City Defendants’ request for
         judicial notice. Moreover, Plaintiffs fail to identify any
         specific part of the Memo that they claim is inaccurate, i.e.,
         not part of the actual Memo.

             In short, the district court appropriately considered the
         Memo under the incorporation by reference doctrine. See In
         re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th
         Cir. 1999) (rejecting party’s claim questioning the veracity
         of SEC filings that were considered under the incorporation
         by reference doctrine because the party’s “ongoing and
         substantial reliance” on the filings undermined her position),



              7
              It does not appear that the district court ruled on City Defendants’
         request for judicial notice of the Memo.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page15
                                                               15ofof26
                                                                      26




                    STEINLE V. CITY & COUNTY OF SAN FRANCISCO                 15

         abrogated on other grounds by S. Ferry LP, No. 2 v.
         Killinger, 542 F.3d 776, 784 (9th Cir. 2008).

         III.        The Sheriff’s Discretionary Authority

             Finally, Plaintiffs argue that Sheriff Mirkarimi lacked
         discretionary authority to issue the Memo and, therefore, is
         not entitled to immunity. As set forth below, we reject that
         position and the various arguments offered in support.

                A. 8 U.S.C. §§ 1373(a) and 1644

             Plaintiffs claim that Sheriff Mirkarimi lacked discretion
         to issue the Memo because 8 U.S.C. §§ 1373(a) and 1644
         required the Sheriff’s Department to provide release date
         information to ICE. 8 The relevant parts of those sections
         prohibit any federal, state, or local restrictions on sending
         “information regarding” the “immigration status” of
         individuals to the Immigration and Naturalization Service.

             Plaintiffs argue, relying on text found in different
         statutory sections, that “immigration status” includes
         whether an individual is lawfully present in the United
         States, and “the release date of an undocumented inmate is
         the date upon which he goes from lawful to unlawful
         presence in the United States.” 9 Therefore, according to

                8
               We note that some courts have found § 1373 to be unconstitutional
         under the Tenth Amendment’s anti-commandeering principles. See, e.g.,
         States of New York et al. v. Dep’t of Justice, 343 F. Supp. 3d 213, 237
         (S.D.N.Y. 2018), appeal filed, No. 19-275 (2d Cir. Jan. 28, 2019). We
         do not reach this issue because we find that the Memo is not inconsistent
         with, or in violation of, § 1373.
                9
              Plaintiffs rely on 8 U.S.C. §§ 1357(g)(10)(A) and 1231(a)(4) to
         support their argument.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page16
                                                               16ofof26
                                                                      26




         16    STEINLE V. CITY & COUNTY OF SAN FRANCISCO

         Plaintiffs, release date information is “information
         regarding” “immigration status.” Plaintiffs also point to
         legislative history and contend that congressional reports
         relating to §§ 1373(a) and 1644 demonstrate that those
         sections were intended to eliminate any restrictions on the
         flow of immigration information between state and local
         entities and federal immigration officials.

             Plaintiffs’ arguments ignore well-established rules of
         statutory interpretation. “The preeminent canon of statutory
         interpretation requires us to presume that the legislature says
         in a statute what it means and means in a statute what it says
         there. Thus, our inquiry begins with the statutory text, and
         ends there as well if the text is unambiguous.” In re HP
         InkJet Printer Litig., 716 F.3d 1173, 1180 (9th Cir. 2013)
         (internal quotation marks omitted) (quoting Satterfield v.
         Simon & Schuster, Inc., 569 F.3d 946, 951 (9th Cir. 2009)).
         Further, we turn to extrinsic materials, like legislative
         history, only if the statutory text is ambiguous. See Exxon
         Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568
         (2005).

             The statutory text at issue clearly does not include
         release-date information. It includes only “information
         regarding” “immigration status,” and nothing in §§ 1373(a)
         or 1644 addresses information concerning an inmate’s
         release date. As the district court correctly found, no
         plausible reading of “information regarding” “immigration
         status” encompasses the state or local release date of an
         inmate who is an alien. See also United States v. California,
         314 F. Supp. 3d 1077, 1102 (E.D. Cal. 2018) (holding that
         § 1373(a) does not encompass release-date information).
         Congress certainly could have added explicit “release date”
         wording to the statutes, but it did not. Accordingly, we hold
         that, although §§ 1373(a) and 1644 prohibit restrictions on
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page17
                                                               17ofof26
                                                                      26




                  STEINLE V. CITY & COUNTY OF SAN FRANCISCO                   17

         providing certain types of information to ICE, they plainly
         and unambiguously do not prohibit the restriction at issue in
         this case regarding release-date information. 10 Thus, our
         inquiry is at an end, irrespective of legislative history. 11




              10
                 We note that the Memo also prohibited employees from providing
         “citizenship/immigration status of any inmate” to ICE. While that part
         of the Memo is directly contrary to the mandate of §§ 1373(a) and 1644,
         the operative part of the Memo on which Plaintiffs’ claims rest—the
         withholding of release date information—is not inconsistent with those
         statutes. Moreover, according to Plaintiffs, ICE was already aware of
         Lopez-Sanchez’s immigration status. Under the circumstances here, we
         see no reason, based on California law, to strip the Sheriff of his
         discretionary authority to promulgate the portion of the Memo directly
         at issue in this case because he may have lacked the authority to issue a
         different part of the Memo. And Plaintiffs do not make any specific
         arguments based on California law that would support such a holding.

             11
                 We do note that at least some of the legislative history cited by
         Plaintiffs supports their argument. For example, the House Conference
         Report that accompanied the bill related to § 1644, states, in relevant
         part:

                   The conferees intend to give State and local officials
                   the authority to communicate with the INS regarding
                   the presence, whereabouts, or activities of illegal
                   aliens. This provision is designed to prevent any State
                   or local law, ordinance, executive order, policy,
                   constitutional provision, or decision of any Federal or
                   State court that prohibits or in any way restricts any
                   communication between State and local officials and
                   the INS.

         H.R. Conf. Rep. No. 104-725, at 383 (1996), reprinted in 1996
         U.S.C.C.A.N. 2649, 2771. However, the plain and unambiguous
         statutory text simply does not accomplish what the Conference Report
         says it was designed to accomplish.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page18
                                                               18ofof26
                                                                      26




         18     STEINLE V. CITY & COUNTY OF SAN FRANCISCO

              B. Immigration Policy

             Plaintiffs claim that Sheriff Mirkarimi did not have
         discretionary authority to issue the Memo because the Memo
         “invaded” the federal government’s authority over
         immigration law and frustrated ICE’s ability to detain and
         deport Lopez-Sanchez. We accept as true, as we must at this
         stage of the proceedings, that the issuance of the Memo
         interfered with ICE’s ability to detain and deport Lopez-
         Sanchez, and that ICE would have detained Lopez-Sanchez
         had ICE been provided with his release date. We also
         acknowledge Congress’s plenary or near plenary power over
         immigration issues. See, e.g., Fiallo v. Bell, 430 U.S. 787,
         792 (1977). Notwithstanding these principles, Plaintiffs fail
         to cite any authority that required Sheriff Mirkarimi to
         provide ICE with the release date. That Sheriff Mirkarimi’s
         actions adversely affected ICE’s ability to do its job does
         not, without more, strip him of the discretionary authority
         under California law to institute the policy that he did.

              C. Legislative Act

             Plaintiffs argue that the Memo was an “act of legislating”
         and that Sheriff Mirkarimi did not have authority to legislate.
         Consequently, according to Plaintiffs, the Sheriff is not
         entitled to immunity because he exceeded his discretionary
         authority in issuing the Memo.

             Plaintiffs appear to believe that the Memo was a
         legislative act because it involved policymaking by the
         Sheriff. But action by a government official that involves
         some weighing of policy is not the equivalent of a legislative
         act. “‘Policy’ is a broad term that is not synonymous with
         legislation.” Worthington v. City Council of Rohnert Park,
         31 Cal. Rptr. 3d 59, 66 (Ct. App. 2005). To the extent that
         Plaintiffs intended a more specific argument, they have not
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page19
                                                               19ofof26
                                                                      26




                  STEINLE V. CITY & COUNTY OF SAN FRANCISCO                     19

         provided an adequate explanation to preserve it. See Fed. R.
         App. P. 28(a)(8)(A) (“The appellant’s brief must contain . . .
         the argument, which must contain . . . appellant’s
         contentions and the reasons for them, with citations to the
         authorities[.]” (emphasis added)); Indep. Towers of Wash. v.
         Washington, 350 F.3d 925, 930 (9th Cir. 2003) (“We require
         contentions to be accompanied by reasons.”).

             D. California Public Records Act

             Plaintiffs claim that the failure to provide ICE with
         Lopez-Sanchez’s release date violated the California Public
         Records Act (“CPRA”) and that the Sheriff lacked discretion
         to contravene the CPRA. 12 The CPRA concerns “a request
         for a copy of records.” 13 As alleged, though, ICE’s detainer
         request was not a request for a copy of records under the
         CPRA. Plaintiffs assert that “ICE sent a detainer request to
         [the Sheriff’s Department] asking to be informed of Mr.

             12
                Plaintiffs do not explain why, even if there were such a violation,
         the remedy under California law would be to allow a non-requesting
         party to maintain an otherwise-barred tort suit.
             13
                Section 6253(b) of the CPRA provides, in pertinent part: “Except
         with respect to public records exempt from disclosure by express
         provisions of law, each state or local agency, upon a request for a copy
         of records that reasonably describes an identifiable record or records,
         shall make the records promptly available to any person[.]” Cal. Gov’t
         Code § 6253(b) (emphasis added). Section 6253(c) states, in pertinent
         part: “Each agency, upon a request for a copy of records, shall, within 10
         days from receipt of the request, determine whether the request, in whole
         or in part, seeks copies of disclosable public records in the possession of
         the agency and shall promptly notify the person making the request of
         the determination and the reasons therefor.” Id. § 6253(c). These
         sections are distinct from separate provisions requiring agencies to keep
         certain records open to “inspection” during regular hours. See id.
         § 6253(a). There is no allegation that ICE made a request to inspect
         records.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page20
                                                               20ofof26
                                                                      26




         20        STEINLE V. CITY & COUNTY OF SAN FRANCISCO

         Sanchez’s release date.” The complaint states that a
         “detainer request asks the receiving agency to perform two
         tasks in regard to an undocumented immigrant in custody:
         (1) to notify ICE forty-eight (48) hours prior to the release of
         the undocumented immigrant so that ICE can assume
         custody; and (2) to detain the individual until” ICE can
         assume custody.

             Those allegations do not describe “a request for a copy
         of records.” Additionally, even if ICE’s detainer request
         were construed as a public records request for documents
         reflecting a release date, the Sheriff’s Department did not
         violate the CPRA because the CPRA does not require public
         agencies to create records. See Sander v. State Bar of Cal.,
         237 Cal. Rptr. 3d 276, 288 (Ct. App. 2018). There is no
         allegation that the Sheriff’s Department had but withheld an
         existing record with Lopez-Sanchez’s release date at the
         time the detainer request was made. Plaintiffs’ contentions
         based on the CPRA do not show that the Sheriff’s
         Department’s failure to provide the release date information
         to ICE contravened the CPRA.

              E. California Health and Safety Code Section 11369

             Plaintiffs argue that the Memo violated California Health
         and Safety Code section 11369, which provides: “When
         there is reason to believe that any person arrested for a
         violation of [certain laws regarding controlled substances],
         may not be a citizen of the United States, the arresting
         agency shall notify the appropriate agency of the United
         States having charge of deportation matters.” 14 Contrary to
         Plaintiffs’ argument, nothing in section 11369 requires the

              14
                 California Health and Safety Code section 11369 was repealed
         effective January 1, 2018.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page21
                                                               21ofof26
                                                                      26




                  STEINLE V. CITY & COUNTY OF SAN FRANCISCO                21

         transmission of an inmate’s release date to ICE and, as noted
         above, the complaint affirmatively asserts that ICE already
         knew that Lopez-Sanchez was not a citizen of the United
         States.

             Further, Plaintiffs allege that the federal government
         transferred Lopez-Sanchez to the custody of the Sheriff’s
         Department after he completed a federal prison sentence.
         Accordingly, as the district court correctly ruled, section
         11369 is inapplicable here because the Sheriff’s Department
         was not the “arresting agency.” Plaintiffs’ allegations fail to
         demonstrate any violation of section 11369.

             F. Other Local Laws

             Plaintiffs claim that other local laws prohibited Sheriff
         Mirkarimi from limiting cooperation with ICE. They cite
         section 67.24(d) of the San Francisco Administrative Code,
         which provides in pertinent part: “The District Attorney,
         Chief of Police, and Sheriff are encouraged to cooperate with
         the press and other members of the public in allowing access
         to local records pertaining to investigations, arrests, and
         other law enforcement activity.” By its plain text,
         section 67.24(d) simply “encourage[s]” cooperation; it does
         not mandate cooperation.

             Plaintiffs also assert that San Francisco Administrative
         Code section 12H.2-1 prohibited Sheriff Mirkarimi from
         limiting cooperation with ICE. 15 Section 12H.2-1 at all
         relevant times provided, in pertinent part:



             15
                San Francisco Administrative Code section 12H.2-1 was repealed
         effective July 17, 2016.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page22
                                                               22ofof26
                                                                      26




         22    STEINLE V. CITY & COUNTY OF SAN FRANCISCO

                Nothing in this Chapter shall preclude any
                City and County department, agency,
                commission, officer or employee from
                (a) reporting information to the Federal
                agency charged with enforcement of the
                Federal immigration law regarding an
                individual who has been booked at any
                county jail facility, and who has previously
                been convicted of a felony . . . [; or]
                (b) cooperating with a request from the
                Federal agency charged with enforcement of
                the Federal immigration law for information
                regarding an individual who has been
                convicted of a felony . . . .

             However, this section does not, by express provision or
         implication, mandate that the Sheriff (or any other officer)
         provide information to ICE regarding a convicted felon—it
         simply makes clear that the Chapter does not prohibit the
         same. As the Chapter does not bar the Memo, it cannot have
         the effect of stripping the Sheriff of his discretionary
         authority.

             Plaintiffs also argue that, when read together,
         section 6.105 of the San Francisco Charter (the “Charter”)
         and section 8.27 of the San Francisco Administrative Code
         require the Sheriff to cooperate with law enforcement
         authorities, including ICE. Charter section 6.105 sets forth
         the duties of the Sheriff and provides that, among other
         duties, the Sheriff “shall . . . [r]eceive all prisoners
         committed to jail by competent authorities.” Section 8.27
         concerns the fixing of fees charged by the Sheriff’s
         Department for the care and maintenance of prisoners from
         other jurisdictions, for the furnishing of reports and other
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page23
                                                               23ofof26
                                                                      26




                    STEINLE V. CITY & COUNTY OF SAN FRANCISCO                23

         materials, and for the imprinting and processing of
         fingerprints.

             Plaintiffs appear to reason that these sections require the
         Sheriff to cooperate with ICE because, when receiving and
         caring for prisoners from other jurisdictions, the Sheriff
         necessarily must cooperate with other law enforcement
         agencies. While it is necessary for the Sheriff to cooperate
         with other law enforcement authorities in performing his
         duties, there is no text in these sections that can be construed
         as prohibiting the issuance of the Memo.

             In summary, Plaintiffs’ arguments fail to show that
         Sheriff Mirkarimi lacked discretionary authority to issue the
         Memo. We therefore hold that the issuance of the Memo
         was a protected discretionary act under California
         Government Code section 820.2 and that City Defendants
         are immune from liability. See Cal. Gov’t Code § 815.2(b).

         IV.         Leave to Amend

             During oral argument, Plaintiffs requested leave to
         amend the complaint to remove all references to the Memo.
         However, this issue is waived because Plaintiffs failed to
         raise it in their opening brief. 16 See Balser v. Dep’t of
         Justice, Office of U.S. Tr., 327 F.3d 903, 911 (9th Cir. 2003).
         Even if the request had been properly raised on appeal
         (which would have been difficult, as Plaintiffs never made
         this argument below), the district court’s denial of leave to
         amend was proper because Plaintiffs’ claims would not be
               16
                Plaintiffs requested leave to amend only if this court determined
         that one specific allegation in the complaint was an admission that
         Sheriff Mirkarimi had discretionary authority to issue the Memo. We
         made no such determination, and our holding does not rest on such a
         determination.
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page24
                                                               24ofof26
                                                                      26




         24        STEINLE V. CITY & COUNTY OF SAN FRANCISCO

         saved by any amendment; the Memo, on its face, reflects a
         basic policy decision entitled to discretionary immunity.17
         See Carrico v. City & Cty. of San Francisco, 656 F.3d 1002,
         1008 (9th Cir. 2011) (“[Leave to amend] is properly denied
         . . . if amendment would be futile.”).

                                   CONCLUSION

             Our holding today makes no judgment as to whether or
         not the policy established by the Memo was wise or prudent.
         That is not our job. “A federal court applying California law
         must apply the law as it believes the California Supreme
         Court would apply it.” Gravquick A/S v. Trimble Navigation
         Int’l Ltd., 323 F.3d 1219, 1222 (9th Cir. 2003). No part of
         the California Supreme Court’s analysis looks at whether the
         policy or planning function at issue is wise or unwise
         because, of course, that is at the heart of the discretion that
         is protected by the statutory immunity. See Caldwell,
         897 P.2d at 1327 (“Johnson does not require a strictly
         careful, thorough, formal, or correct evaluation. Such a
         standard would swallow an immunity designed to protect
         against claims of carelessness, malice, bad judgment, or
         abuse of discretion in the formulation of policy.”).

              AFFIRMED.

              17
                Removing references to the Memo in their complaint would be
         unavailing to Plaintiffs and would not assist them in overcoming the
         incorporation by reference doctrine, because the Memo, which
         established the policy of withholding release date information from ICE,
         forms the basis of their claims. See Parrino v. FHP, Inc., 146 F.3d 699,
         706 (9th Cir. 1998) (stating that the policy underlying the incorporation
         by reference doctrine is to “[p]revent[] plaintiffs from surviving a Rule
         12(b)(6) motion by deliberately omitting references to documents upon
         which their claims are based”), superseded by statute on other grounds
         as recognized in Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 681–
         82 (9th Cir. 2006) (per curiam).
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page25
                                                               25ofof26
                                                                      26




               STEINLE V. CITY & COUNTY OF SAN FRANCISCO             25

         GRABER, Circuit Judge, concurring:

             I join the opinion, which relies on the general
         discretionary-immunity statute, California Government
         Code section 820.2, in full. I write separately to add that the
         California legislature has provided an even clearer, specific
         grant of immunity to Defendants in the present
         circumstances.

             California Government Code section 845.8(a)
         immunizes public employees from “[a]ny injury resulting
         from determining whether to parole or release a prisoner or
         from determining the terms and conditions of his parole or
         release or from determining whether to revoke his parole or
         release.”     California Government Code section 846
         immunizes public employees from any “injury caused . . . by
         the failure to retain an arrested person in custody.”

             As recognized by the California courts, the legislature
         intended those grants of immunity to be specific applications
         of the general discretionary-immunity statute.            E.g.,
         Whitcombe v. County of Yolo, 141 Cal. Rptr. 189, 195 & n.10
         (Ct. App. 1977). Moreover, when those specific immunity
         statutes apply, we need not determine whether the
         underlying acts were “discretionary” or “ministerial”
         because the legislature “has already concluded that all
         conduct within [the statutes’] terms is entitled to immunity.”
         Id. at 197 & n.15. “[A] specific legislative mandate of
         immunity effectively places beyond the pale of liability both
         discretionary decisions themselves and their ministerial
         implementations.” Id. at 198. Here, as in Whitcombe, “we
         need not resort to th[e] general discretionary immunity
         section,” because Defendants are immune under the specific
         immunity statutes. Id. at 197; see also Carmack v. Reynolds,
         391 P.3d 625, 632 (Cal. 2017) (“A specific provision relating
         to a particular subject will govern in respect to that subject,
Case
Case:3:16-cv-02859-JCS
      17-16283, 03/25/2019,
                         Document
                            ID: 11240278,
                                   102 Filed
                                          DktEntry:
                                              03/26/19
                                                    40-1,Page
                                                          Page26
                                                               26ofof26
                                                                      26




         26    STEINLE V. CITY & COUNTY OF SAN FRANCISCO

         as against a general provision, although the latter, standing
         alone, would be broad enough to include the subject to which
         the more particular provision relates.” (quoting Miller v.
         Superior Court, 986 P.2d 170, 177 (Cal. 1999))).

             The specific immunity statutes apply here because
         Plaintiffs’ entire claim rests on the manner in which a
         prisoner was released (he was released without notifying
         federal authorities). Even adopting Plaintiffs’ view that the
         Memo, and not the release, caused the harm, the California
         courts have construed sections 845.8(a) and 846 broadly to
         encompass all “policy decisions . . . made prior to and as an
         integral part of the ultimate basic decision to release.”
         County of Santa Barbara v. Superior Court, 93 Cal. Rptr.
         406, 410 (Cal. Ct. App. 1971).

             As the main opinion properly acknowledges, the events
         underlying this case are tragic. And some of Plaintiffs’
         claims remain to be litigated in the district court. We hold
         only that, under California law, the state officials are
         immune from suit.
